Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 6th of April 2022.
Claims 1-13 were amended.
Amendments to the specification on 6th of April 2022 was noted.
Claims 1-13 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 6th of April 2022 have been fully considered but they are not persuasive.
With regards to the limitations of claims 1-13, Applicant argues “…Claims 1-13 are directed to a method stored in one or more non-transitory computer-readable mediums, the method comprising instruction designing a composite-index agricultural insurance product, which is patent eligible subject matter.”  The Examiner respectfully disagrees. Merely changing the statutory category from a process/method to a manufacture cannot make the claims into patent eligible subject matter. 
With regards to the limitations of claims 1-13, Applicant argues “…The invention is applied to practical applications as discussed in at least paras. [0073]-[0090]). Advantageously, the composite index constructed according to Applicant’s invention is based on multi-source indicators (meteorological indicators and remote sensing indicators) that improves the evaluation dimension of index-based insurance, and also solves the problem of inherent simplicity and incomprehensibility...”  The Examiner respectfully disagrees. Because “obtained data” for the calculation includes meteorological data and remote sensing data, this cannot make the claims into practical application. These are merely different types of data from different sources used in the abstract idea. For the reasons given in the rejection below, the examiner will maintain the rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of mathematical concepts. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of
S1: Obtaining the required data in a study area, including meteorological data, soil data, field trial data, remote sensing data, and disaster statistics data; S2: Determining disaster-free years, disaster years, and disaster events in disaster years according to meteorological data and disaster statistics data, generating the ideal climatic scenario as a benchmark by using the mean values of meteorological data during disasters-free years, and building climatic scenarios under disaster by using the Monte Carlo method based on the ideal climatic scenario; S3: Calibrating the site-level crop growth model by using the field trial data, then inputting the ideal climatic scenario and the climatic scenarios under disaster of S2 into the calibrated crop growth model to get the corresponding output data, and calculating the yield loss rates (Yloss) of each scenario in each site according to the following Eq.: Yloss, k = (Yd1k – Yi / Yi) x 100% where Yc,k is the yield under disaster scenario k, Yi is the yield under the ideal scenario, and Yloss,k is the corresponding yield loss rate under disaster scenario k; S4: Based on the distribution of the yield loss rates, determining the premium rates of agricultural insurance, in which the net rate (u) is calculated according to the following Eq: u= E[LCR] = E[Yloss] where LCR is the loss cost ratio , and E[...] represents the process of averaging; S5: Choosing several candidate indicators to characterize the disaster, and calculating the correlation coefficients between each indicator and simulated Yloss based on the climatic scenarios under disaster and the output data, and based on the magnitude of the correlation, selecting 4 to 6 strong correlation indicators to forma composite index (CI); and S6: Building a vulnerability model that reflects the response between the yield loss rate and the composite index by using the composite index and the yield loss rate of the climatic scenarios under disaster, and using the vulnerability model to predict the yield loss due to disaster in a specific period and space and determine whether or not making a payout, if making a payout, the amount of payout is calculated based on the premium rate.
This is an abstract idea of mathematical concepts, since it recites mathematical relationships/formulas or equations/calculations, namely building a vulnerability model and using it to predict the yield loss due to disaster in a specific period and space and determine whether or not making a payout, if making a payout, the amount of payout is calculated based on the premium rate.  Besides reciting the abstract idea, the remaining claim limitations did not recite any additional elements to consider. Therefore, the recited abstract idea is not integrated into practical application. Also the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Dependent claims 2-13 have been given the full two part analysis, analyzing the additional limitations both individually and in combination. The dependent claims when analyzed individually and in combination, are also held be patent ineligible under 35 U.S.C. 101.
For claim 2, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined the correlation coefficients as “wherein the correlation coefficients in step S5 are calculated by a common statistic software—SPSS Statistics…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 3, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined the premium rate as “wherein the premium rate in step S4 includes the risk loading rate (LOADRP), which is calculated as follows: LOADRP = LCRRP - u wherein the LCRRP is the loss cost ratio for a specific return period…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 4, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined the crop as “wherein the crop is selected from maize, rice, wheat, or soybean …” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 5, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined the composite-index agricultural insurance product as “wherein the composite-index agricultural insurance product is designed for chilling injury, a year in which there is no statistical record of disasters during crop growth period and the absolute value of Anomaly of Growing Degree Days (AGDD) is less than 50 is defined as a disaster-free year; a year in which there is a statistical record of disasters during crop growth period or the Anomaly of Growing Degree Days (AGDD) is less than -50 is defined as a disaster year; and for each disaster year, a day in which the lowest temperature 1s less than the low threshold temperature for crop growing is defined as a disaster event, that is, a chilling event…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 6, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined the candidate indicators as “wherein the candidate indicators include the Anomaly of Growing Degree Days (AGDD), Chilling Growing Degree Days (CGDD), the number of days with Tmin Below 2°C (TB2), and the Anomaly of maximum Leaf Area Index (ALAI)…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 


For claim 7, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined the composite-index agricultural insurance product as “wherein the composite-index agricultural insurance product is designed for drought; a year in which there is no statistical record of disasters during crop growth period and the Standardized Precipitation Index (SPJ) is more than -1 is defined as a disaster-free year; a year in which there is a statistical record of disasters during crop growth period or the Standardized Precipitation Index (SPI) is no more than -1 is defined as a disaster year; and for each disaster year, the case that the number of continuous no-rain days is more than 3 is defined as a disaster event, that is, a drought event…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 8, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined the candidate indicators as “wherein the candidate indicators include the Standardized Precipitation Index (SPI), the Standardized Soil Moisture Index (SSMI), and Relative Leaf Area Index (RLAI)…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 9, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined building vulnerability model as “wherein in step S6, building the vulnerability model includes utilizing a “curve estimation” module in statistical analysis software SPSS and using the maximum average determination coefficient (R^2)…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 10, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined step S2 as “wherein step S2 includes constructing a site-level disaster event frequency and intensity distribution function based on frequency and intensity of the disaster events, and using the distribution function to obtain various simulated disaster scenarios for each site…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 11, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined step S6 as “wherein in step S6, according to the vulnerability model, when the predicted yield loss rate (Yloss) is greater than a predetermined value, it is confirmed that a catastrophic crop failure occurs and the payout is made, when the predicted Yloss, is no more than the predetermined value, no payout is made…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 12, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined predetermined value as “wherein the predetermined value is about 4%…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 13, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined composite-index agricultural insurance product as “composite-index agricultural insurance product, which is designed and obtained according to the method of claim 1…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
























Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        06/04/2022